El Juez Presidente Sr. Quiñones,
después de exponer *212los hechos anteriores, emitió la siguiente opinión del Tribunal :
Aceptando los fundamentos de hecho de la sentencia ape-lada, y los de derecho, á excepción de los dos primeros.
Considerando: que con arreglo á la duodécima disposición transitoria del antiguo Código Civil, los derechos á la heren-cia del que hubiese fallecido con testamento ó sin él antes de hallarse en vigor dicho Código, se regirán por la legisla-ción anterior; y por consiguiente habiendo fallecido Don Manuel San Miguel y Prieto, de cuya sucesión se trata en estos autos, bajo testamento, en 25 de Abril de* 1884, seis años antes de haber comenzado á regir en esta Isla el antiguo Código Civil, es á la legislación anterior al mismo á la que debe acudirse para ventilar los derechos que pudiera tener á la (herencia de su difunto padre Don Manuel San Miguel, su hijo natural reconocido Don Cándido San Miguel y Rodriguez, muerto á la edad de diez años, en 26 de Abril de 1892, y que reclama hoy como su heredera y represen-tante de todas sus acciones y derechos, su madre natural la demandante Doña Florentina Rodriguez y Rivera.
Considerando que con arreglo á la legislación anterior al Código Civil antiguo, los hijos naturales reconocidos no tenían en ningún caso respecto á su padre natural la consi-deración de herederos forzosos, pues la ley 8?, Título 13 de la Partida 6? que se invoca por la representación de la ape-lante en su escrito interponiendo el recurso, sólo les con-cedía, en el caso de morir el padre sin testamento y sin dejar hijos ó descendientes legítimos, una sexta parte de la herencia que debían partir con su madre, aunque á ello se opusiera la viuda del difunto, como lo explica la Ley siguiente de Partida; y la de 16 de Mayo de 1835, si bien llamaba á los hijos naturales reconocidos á la herencia del padre, ésto era sólo en defecto de descendientes ó ascendien-tes legítimos y de colaterales dentro del cuarto grado civil inclusive, y siempre en el caso de la Sucesión intestada del padre, pues muriendo éste con testamento, todo el derecho^ *214del hijo natural se reducía á reclamar alimentos al heredero instituido con arreglo á la citada Ley 8?, Título 13?, de la Partida 6?.
Considerando que tampoco’ encuentran mayor confirma-ción los pretendidos derechos del menor Don Cándido San Miguel y Rodriguez á la herencia de su difunto padre natural Don, Manuel San Miguel y Prieto, en el poder para testar otorgado por éste en 8 de Junio de 1881, á favor de su hermano Don José de los mismos apellidos, pues aún suponiéndose que la cláusula del citado poder por la que autorizaba á su hermano y apoderado para nombrar tutores y curadores á sus hijos, sin nombrarlos, envolviera el reco-nocimiento tácito como hijo natural suyo del niño que tres meses después dió á luz la demandante Doña Florentina Rodriguez y Rivera y al que se puso por nombre Cándido, y se hizo figurar como hijo natural reconocido del Don Manuel San Miguel y Doña Florentina Rodriguez en su partida de bautismo, esta circunstancia por sí sola no le daba ningún derecho á la herencia de su citado padre natural, Don Manuel San Miguel, pues careciendo éste, como carecía, de herederos forzosos, pudo dejar todos sus bienes á quien tuviera por conveniente y por consiguiente instituir por único y universal heredero á su otro hijo natural Don Angel Pedro San Miguel con preferencia al póstumo, que estaba por nacer, máxime no habiéndose probado que la intención del testador fuera la de incluirle también en la institución de heredero que contenía el poder para testar en favor de su hermano Don Angel, pues con arreglo á la Ley 5?, Título 33? de la Partida 7?, las palabras del testador deben entenderse llanamente y como suenan, á no ser que aparezca de cierto que fuera otra su voluntad; y en el presente caso, ni se ha probado que la intención del testador fuera la de incluir también al postumo en la insti-tución de heredero, por el contrario, lo que resulta es que habiendo muerto Don Manuel San Miguel dos años después del nacimiento de su hijo Don Cándido, tuvo tiempo más *216que suficiente para haber adicionado el poder conferido á su hermano, instituyéndolo también por heredero y sin embargo no lo hizo, prueba clara y evidente de que su intención no fué la de nombrarle por heredero en unión de su hermano Don Angel Pedro y que debe estarse al conte-nido del citado poder para testar como la expresión fiel de la voluntad del testador.
Vistas las disposiciones legales citadas y las demás de aplicación general. — Fallamos que debemos confirmar y con-firmamos la sentencia apelada, con las costas á la apelante Doña Florentina Rodríguez y Rivera.
Jueces concurrentes: Sres. Hernández, Sulzbacher y Mac-Leary.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.